Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Takashi Saito on 08/22/2022.

The application has been amended for claims as follows 2: 

1-2. (Cancelled)

3. (Currently Amended) The method of claim [[2]] 21, wherein the first speed is lower than the second to sixth speeds. 

4, (Currently Amended) The method of claim [[3]] 21, wherein the second speed is higher than the first and third to sixth speeds.

5. (Currently Amended) The method of claim [[4]] 21, wherein the fourth and fifth speeds are higher than the third speed.

6. (Currently Amended) The method of claim [[5]] 21, wherein the sixth speed is lower than the fifth speed.

7. (Currently Amended) The method of claim [[5]] 21, wherein the fourth speed is equal to the fifth speed.

8. (Currently Amended) The method of claim [[1]] 21, wherein a total dispensed amount of the photo resist is in a range from 0.35 cc to 0.65 cc.

9. (Currently Amended) The method of claim [[1]] 21, wherein a tip end of the nozzle is located at a height of 2.5 mm to 3.5 mm from the wafer.

10. (Currently Amended) The method of claim [[1]] 21, wherein the nozzle is tilted with respect to a normal line of the wafer.

11. (Cancelled)

12. (Currently Amended) The method of claim [[11]] 21, wherein the nozzle moves at a speed in a range from 25 mm/sec to 294 mm/sec.

13. (Currently Amended) The method of claim [[11]] 21, wherein the nozzle moves horizontally a distance from 1 mm to 15 mm.

14. (Currently Amended) The method of claim [[11]] 21, wherein:
a first time duration T1 after the starting dispensing the photo resist changing from the first speed to the second speed is in a range from 0.6 sec to 1.0 sec,
the second time duration T2 and the third time duration T3 are shorter than the first time duration T1 and the fourth time duration T4, and
a fifth time duration T5 of moving the nozzle is in a range from 0.15 sec to 0.25 sec.

15. (Cancelled)

16. (Currently Amended) The method of claim [[11]] 21, wherein the nozzle is tilted with respect to a normal line of the wafer.

17. (Currently Amended) The method of claim [[11]] 21, wherein:
the first speed is in a range from 100 rpm to 1000 rpm,
the second speed is in a range from 2000 rpm to 4000 rpm,
the third speed is in a range from 1500 rpm to 1900 rpm,
the fourth speed is in a range from 1000 rpm to 3000 rpm, and
the sixth speed is in a range from 500 rpm to 1000 rpm.

18. (Currently Amended) The method of claim [[11]] 21, wherein:
an average thickness of the coated photo resist is To, and
a thickness variation of the coated photo resist is in a range from 1% to 2% of To. 

19-20. (Cancelled)

21. (Currently Amended) A method of coating a photo resist over a wafer using a photo resist coating apparatus, the photo resist coating apparatus comprising:
a wafer holder configured to support a wafer and to rotate the wafer;
a nozzle configured to dispense a photo resist;
another nozzle configured to dispense a solvent;
an arm coupled to the nozzle and configured to move the nozzle horizontally and vertically; and 
a control system configured to control the wafer holder, the nozzle, the another nozzle and the arm according to a coating recipe, 
the method comprising: 
starting dispensing the photo resist from the nozzle while rotating the wafer at a first speed while the nozzle is at a center of the wafer; 
continuing dispensing the photo resist while rotating the wafer at a second speed different from the first speed while the nozzle is at a center of the wafer; 
continuing dispensing the photo resist while rotating the wafer at a third speed different from the second speed while the nozzle is at a center of the wafer; 
continuing dispensing the photo resist while rotating the wafer at a fourth speed different from the third speed while the nozzle is at a center of the wafer; 
continuing dispensing the photo resist while rotating the wafer at a fifth speed and moving the nozzle horizontally from [[a]] the center toward an edge of the wafer; 
continuing dispensing the photo resist while rotating the wafer at a sixth speed different from the fifth speed while the nozzle is at the edge of the wafer; and 
after stopping the movement of the nozzle, stopping dispensing the photo resist while rotating the wafer at a eventh speed different from the sixth speed.

22. (Currently Amended) The method of claim 21, before the starting dispensing the photo resist from the nozzle, rotating the wafer at a speed different from the first speed while the nozzle is at the center of the wafer and applying the solvent from the another nozzle to pre-wet the wafer.


Allowable Subject Matter
2.	3-10, 12-14, 16-18, 21-22 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 21, the references of record, either singularly or in combination, do not teach or suggest at least a method of coating a photo resist over a wafer using a photo resist coating apparatus, the photo resist coating apparatus comprising “continuing dispensing the photo resist while rotating the wafer at a sixth speed different from the fifth speed while the nozzle is at the edge of the wafer; and 
after stopping the movement of the nozzle, stopping dispensing the photo resist while rotating the wafer at a seventh speed different from the sixth speed” in combination with other limitations as a whole.

Claims 3-10, 12-14, 16-18, 22 are also allowed being dependent on allowed claim 21.

The closet prior arts on records are on PTO-892 specially US PGPUB 2009/0191720, US Patent 9,855,579. However none of the prior arts or combination on record would be obvious to modify without breaking the functionality of the devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897